Motion Granted; Appeal Dismissed and Memorandum Opinion filed
December 31, 2019




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00588-CV


                            BRUNO, INC., Appellant

                                        V.

 PLS CHECK CASHERS OF TEXAS INC. F/K/A PLS CASH CHECKERS
                 OF TEXAS, L.P., Appellee

                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-37038


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed April 26, 2019. On December 5,
2019, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, we order the appeal dismissed.

                                  PER CURIAM

Panel Consists of Justices Wise, Jewell, and Poissant.